Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure that employs an isolation valve that is carried out in step ii of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 2,3,14-16,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the “restriction valve” 7 is not the “valve” 11 of claim 1.  Claim 1’s “connector” is between the apparatus 13 and valve 11, and claim 2’s “restriction valve” is not valve 11.
	As to claim 3, the “needle valve” 7 is not the “valve” 11 of claim 1.  Claim 1’s “connector” is between the apparatus 13 and valve 11, and claim 3’s “needle valve” is not valve 11.
	As to claims 14,15, what does “ppmv” quantitatively mean?  Parts-per-million of what volume?  The possibilities appear endless.
As to claim 16, is “an isolation valve” (lines 4-5) the same as claim 1’s “a valve” (line 2), suggestive of the same structure being claimed twice?  Does the “isolation valve” relate to valve 5 of the figure, or does it relate to an entirely different embodiment?
	As to claim 16, steps ii-iv are practically identical to those of claim 9, suggestive that the same steps are being claimed twice.  Is it possible that the claim truly calls for multiple tests on different samples?  
As to claim 18, how tested in series?  Does such relate to fluid flow (as in claim 6), or possibly a chronological order, or even something else?  Do “the method steps” (lines 1,2) relate to all of the steps of claim 9, or just some?  Note that steps 1 and 4 are not “performed” (line 2) on a product stream.

Note: As to claim 1, note was made of the combination of “containing a catalyst” (line 5), with remaining claim limitations.  Arod ‘508 taught the remaining claim limitations, but not the combination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861